
	
		II
		112th CONGRESS
		1st Session
		S. 1237
		IN THE SENATE OF THE UNITED STATES
		
			June 21 (legislative
			 day, June 16), 2011
			Mr. Blumenthal (for
			 himself, Mr. Lieberman, and
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  manufacturing businesses to establish tax-free manufacturing reinvestment
		  accounts to assist them in providing for new equipment and facilities and
		  workforce training.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacturing Reinvestment Account Act
			 of 2011.
		2.Manufacturing
			 reinvestment accounts
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 199 the following new section:
				
					199A.Manufacturing
				reinvestment accounts
						(a)Deduction
				allowedIn the case of a
				taxpayer engaged in a manufacturing business, there shall be allowed as a
				deduction for the taxable year the amount paid in cash by the taxpayer during
				the taxable year to a manufacturing reinvestment account (hereinafter referred
				to as an MRA) for the taxpayer’s benefit.
						(b)Limitation
							(1)In
				generalThe amount which a taxpayer may pay into an MRA for the
				taxable year shall not exceed the lesser of—
								(A)the domestic
				manufacturing gross receipts of the taxpayer for the taxable year, or
								(B)$500,000.
								(2)Controlled
				groups
								(A)In
				generalFor purposes of this
				subsection, all persons treated as a single employer under subsection (a) or
				(b) of section 52 or subsection (m) or (o) of section 414 shall be treated as a
				single manufacturer.
								(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
								(c)MRAFor purposes of this section, the term
				MRA means a trust created or organized in the United States for
				the exclusive benefit of the taxpayer, but only if the written governing
				instrument creating the trust meets the following requirements:
							(1)No contribution
				will be accepted for any taxable year unless it is in cash.
							(2)Contributions will
				not be accepted for any taxable year in excess of the amount allowed as a
				deduction under subsection (a) for such year.
							(3)The trustee is an
				eligible institution.
							(4)No part of the trust assets will be
				invested in life insurance contracts.
							(5)No part of the
				trust assets will be invested in any collectible (as defined in section
				408(m)).
							(6)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
							(d)Tax treatment of
				accounts
							(1)In
				generalAn MRA is exempt from
				taxation under this subtitle unless the account has ceased to be an MRA.
				Notwithstanding the preceding sentence, an MRA is subject to the taxes imposed
				by section 511 (relating to imposition of tax on unrelated business income of
				charitable, etc. organizations).
							(2)Account
				terminationsRules similar to the rules of paragraphs (2) and (4)
				of section 408(e) shall apply to MRAs, and any amount treated as distributed
				under such rules shall be treated as not used to pay qualified reinvestment
				expenses.
							(e)Treatment of
				distributions
							(1)In
				generalExcept as provided in paragraphs (3) and (4), there shall
				be includible in the gross income of the taxpayer for any taxable year—
								(A)any amount
				distributed from an MRA of the taxpayer during such taxable year, and
								(B)any deemed
				distribution under—
									(i)subsection (g)(1)
				(relating to deposits not distributed within 7 years),
									(ii)subsection (g)(2)
				(relating to cessation in manufacturing business), and
									(iii)subparagraph (A)
				or (B) of subsection (g)(3) (relating to prohibited transactions and pledging
				account as security).
									(2)Additional
				tax
								(A)In
				generalThe tax imposed by this chapter on the taxpayer for any
				taxable year in which there is a distribution from an MRA shall be increased by
				10 percent of the amount of such distribution which is includible in gross
				income.
								(B)ExceptionSubparagraph (A) shall not apply to
				distributions during the taxable year to the extent necessary, under
				regulations prescribed by the Secretary, to avoid bankruptcy.
								(3)Reduced
				inclusion for amounts reinvestedOnly 43 percent of the aggregate
				amount distributed from an MRA during the taxable year shall be includible in
				income under paragraph (1)(A) to the extent that such aggregate amount does not
				exceed the aggregate amount of qualified reinvestment expenses paid or incurred
				by the taxpayer during such year.
							(4)Distribution of
				excess contributionsParagraph (1) shall not apply to the
				distribution of any contribution paid during a taxable year to an MRA to the
				extent that such contribution exceeds the limitation applicable under
				subsection (b) if requirements similar to the requirements of section 408(d)(4)
				are met.
							(f)DefinitionsFor
				purposes of this section—
							(1)Manufacturing
				businessThe term manufacturing business means any
				trade or business having domestic manufacturing gross receipts.
							(2)Domestic
				manufacturing gross receiptsThe term domestic manufacturing gross
				receipts means gross receipts of the taxpayer which are derived from any
				lease, rental, license, sale, exchange, or other disposition of tangible
				personal property which was manufactured by the taxpayer in whole or in
				significant part within the United States. Rules similar to the rules of
				section 199 shall apply in determining the gross receipts of the taxpayer for
				purposes of the preceding sentence.
							(3)Qualified
				reinvestment expensesThe term qualified reinvestment
				expenses means—
								(A)expenses for property to be used by the
				taxpayer in a manufacturing business, and
								(B)expenses for job training and workforce
				development for employees of the taxpayer.
								(4)Eligible
				institution
								(A)In
				generalThe term
				eligible institution means—
									(i)any insured
				depository institution, which—
										(I)is not controlled
				by a bank holding company or savings and loan holding company that is also an
				eligible institution,
										(II)has total assets
				of equal to or less than $25,000,000,000, as reported in the call report as of
				the end of the fourth quarter of calendar year 2009, and
										(III)is not directly
				or indirectly controlled by any company or other entity that has total
				consolidated assets of more than $25,000,000,000, as so reported;
										(ii)any bank holding
				company which has total consolidated assets of equal to or less than
				$25,000,000,000;
									(iii)any savings and
				loan holding company which has total consolidated assets of equal to or less
				than $25,000,000,000;
									(iv)any community
				development financial institution loan fund which has total assets of equal to
				or less than $25,000,000,000; and
									(v)any small business
				lending company that has total assets of equal to or less than
				$25,000,000,000.
									(B)Insured
				depository institutionThe
				term insured depository institution has the meaning given such
				term under section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(c)(2)).
								(C)Bank holding
				companyThe term bank
				holding company has the meaning given such term under section 2(a)(1) of
				the Bank Holding Company Act of 1956 (12 U.S.C. 1841(2)(a)(1)).
								(D)Call
				reportThe term call
				report means—
									(i)reports of
				Condition and Income submitted to the Office of the Comptroller of the
				Currency, the Board of Governors of the Federal Reserve System, and the Federal
				Deposit Insurance Corporation;
									(ii)the Office of
				Thrift Supervision Thrift Financial Report;
									(iii)any report that
				is designated by the Office of the Comptroller of the Currency, the Board of
				Governors of the Federal Reserve System, the Federal Deposit Insurance
				Corporation, or the Office of Thrift Supervision, as applicable, as a successor
				to any report referred to in clause (i) or (ii);
									(iv)standard reports
				of Condition and Income submitted by Community Development Financial
				Institution loan funds to the Community Development Financial Institutions
				Fund; and
									(v)with respect to an
				eligible institution for which no report exists that is described under clause
				(i), (ii), or (iii), such other report or set of information as the Secretary,
				in consultation with the Administrator of the Small Business Administration,
				may prescribe.
									(g)Special
				rules
							(1)Tax on deposits
				in account which are not distributed within 7 years
								(A)In
				generalIf, at the close of
				any taxable year, there is a nonqualified balance in any MRA—
									(i)there shall be
				deemed distributed from the MRA during such taxable year an amount equal to
				such balance, and
									(ii)the taxpayer's
				tax imposed by this chapter for such taxable year shall be increased by 10
				percent of such deemed distribution.
									(B)Nonqualified
				balanceFor purposes of subparagraph (A), the term
				nonqualified balance means any balance in the MRA on the last day
				of the taxable year which is attributable to amounts deposited in such account
				before the 6th preceding taxable year.
								(C)Ordering
				ruleFor purposes of this paragraph, distributions from an MRA
				shall be treated as made from deposits (and income thereon) in the order in
				which such deposits were made, beginning with the earliest deposits.
								(2)Cessation of
				manufacturing businessIf the
				taxpayer ceases to be engaged in a manufacturing business, there shall be
				deemed distributed from the MRA of the taxpayer at the close of the first
				taxable year beginning after such cessation an amount equal to the balance in
				the MRA (if any) at such close.
							(3)Certain rules to
				applyRules similar to the following rules shall apply for
				purposes of this section:
								(A)Section 408(e)(2)
				(relating to loss of exemption of account where taxpayer engages in prohibited
				transaction).
								(B)Section 408(e)(4)
				(relating to effect of pledging account as security).
								(C)Section 408(h)
				(relating to custodial accounts).
								(4)Time when
				payments deemed madeFor purposes of this section, a taxpayer
				shall be deemed to have made a payment to an MRA on the last day of a taxable
				year if such payment is made on account of such taxable year and is made on or
				before the due date (without regard to extensions) for filing the return of tax
				for such taxable year.
							(5)Deduction not
				allowed for self-employment taxThe deduction allowable by reason
				of subsection (a) shall not be taken into account in determining an
				individual's net earnings from self-employment (within the meaning of section
				1402(a)) for purposes of chapter 2.
							(h)ReportsThe
				trustee of an MRA shall make such reports regarding such account to the
				Secretary and to the person for whose benefit the account is maintained with
				respect to contributions, distributions, and such other matters as the
				Secretary may require under regulations. The reports required by this
				subsection shall be filed at such time and in such manner and furnished to such
				persons at such time and in such manner as may be required by such
				regulations.
						(i)TerminationNo
				deduction shall be allowed under this section for any taxable year beginning
				more than 10 years after the date of the enactment of this
				section.
						.
			(b)Tax on excess
			 contributions
				(1)In
			 generalSubsection (a) of section 4973 of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of paragraph
			 (4), by adding or at the end of paragraph (5), and by inserting
			 after paragraph (5) the following new paragraph:
					
						(6)an MRA (within the meaning of section
				199A(c)),
						.
				(2)Excess
			 contribution definedSection 4973 of such Code is amended by
			 adding at the end the following new subsection:
					
						(h)Excess
				contributions to MRAsFor
				purposes of this section, in the case of MRAs (within the meaning of section
				199A(c)), the term excess contributions means the amount by which
				the amount contributed for the taxable year to the MRAs of the taxpayer exceeds
				the amount which may be contributed to such MRAs under section 199A(b) for such
				taxable year. For purposes of this subsection, any contribution which is
				distributed out of an MRA in a distribution to which section 199A(e)(3) applies
				shall be treated as an amount not
				contributed.
						.
				(c)Tax on
			 prohibited transactions
				(1)In
			 generalParagraph (1) of section 4975(e) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (F), by redesignating subparagraph (G) as subparagraph (H), and by
			 inserting after subparagraph (F) the following:
					
						(F)an MRA described in section 199A(c),
				or
						.
				(2)Special
			 ruleSubsection (c) of section 4975 of such Code is amended by
			 adding at the end the following:
					
						(7)Special rule for
				manufacturing reinvestment accountsA person for whose benefit an MRA (within
				the meaning of section 199A(c)) is established shall be exempt from the tax
				imposed by this section with respect to any transaction concerning such account
				(which would otherwise be taxable under this section) if, with respect to such
				transaction, the account ceases to be an MRA by reason of the application of
				section 199A(g)(3)(A) to such
				account.
						.
				(d)Failure To
			 provide reports on MRAsParagraph (2) of section 6693(a) of the
			 Internal Revenue Code of 1986 is amended by redesignating subparagraphs (A)
			 through (E) as subparagraphs (B) and (F), respectively, and by inserting before
			 subparagraph (B), as so redesignated, the following new subparagraph:
				
					(A)section 199A(h) (relating to manufacturing
				reinvestment
				accounts),
					.
			(e)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 199 the following new item:
				
					Sec. 199A. Manufacturing
				reinvestment accounts..
				
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
